PER CURIAM.
Granted. The district court in Orleans Parish has ruled on the issues in this custody and support matter, the last ruling being three months before this action to modify child support and visitation was filed in Jefferson Parish. Under these circumstances the trial judge in Jefferson Parish abused her discretion by denying relator’s motion to transfer the proceeding to Orleans Parish under La.Code Civ.Proc. art. 74.2 D.
Accordingly, the ruling of the district court is set aside, and the proceeding is transferred to Orleans Parish.